In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: April 29, 2021

* * * * * * * * * *                           *   *    *
MIDLAND TRUST COMPANY,                                 *
Guardian of the property of                            *
M.S.M., a minor,                                       *        UNPUBLISHED
                                                       *
                  Petitioner,                          *        No. 14-1186V
                                                       *
v.                                                     *        Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *        Attorneys’ Fees and Costs.
AND HUMAN SERVICES,                                    *
                                                       *
                  Respondent.                          *
*    * *     *    * * * *           *    *    *   *    *

Renee J. Gentry, The Law Office of Renee J. Gentry, Washington, D.C., for petitioner.
Christine M. Becer, United States Department of Justice, Washington, D.C., for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

         On December 10, 2020, Midland Trust Company, as guardian of the property of M.S.M.,
a minor (“petitioner”) filed a motion for final attorneys’ fees and costs (“Fees App.”) (ECF No.
172). For the reasons discussed below, I GRANT petitioner’s motion and award $160,427.63 in
final attorneys’ fees and costs.




1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). An objecting party must provide the court with a proposed redacted version of the
opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.
     I.   Procedural History

        On December 10, 2014, the underlying claim was filed in the National Vaccine Injury
Compensation Program.2 Petition (ECF No. 1). The claim concerned M.S.M.’s receipt of
several scheduled six-month vaccinations and her subsequent development of an acquired
epileptic encephalopathy. Interim attorneys’ fees and costs were awarded to petitioner’s counsel
on May 30, 2017. Int. Fee Decision (ECF No. 74). Both parties retained medical experts and
participated in an entitlement hearing on October 2 – 3, 2017. Transcript (ECF Nos. 118, 120).
Following the submission of post-hearing briefs, on July 30, 2019, I issued a ruling finding
causation-in-fact for M.S.M.’s injuries and that consequently, compensation should be awarded
for her damages. Entitlement Ruling (ECF No. 74). On September 15, 2020, I awarded
compensation to petitioner, on behalf of M.S.M., on the terms set forth in respondent’s proffer.
Proffer (ECF No. 166); Decision (ECF No. 167).

       On December 10, 2020, petitioner filed the present motion, which requests final
attorneys’ fees of $97,614.60 and attorneys’ costs of $62,813.03, for a total request of
$160,427.63. Pet. Fees App. at 1. Petitioner avers that it has not incurred any costs not borne by
counsel. Id. at n. 2. On December 24, 2020, respondent filed a response which provides that
respondent is satisfied that the statutory requirements for attorneys’ fees and costs are met in this
case. Fees Response (ECF No. 173) at 2. Petitioner has not filed a reply. Petitioner’s motion is
now ripe for adjudication.

    II.   Legal Standard

        The Vaccine Act provides that in the event that a petition results in compensation, the
special master “shall” also award reasonable attorneys’ fees and costs incurred in any proceeding
on such petition. 42 U.S.C. § 300aa-15(e)(1). Here, as petitioner was awarded compensation
pursuant to a proffer, petitioner shall also receive an award of attorneys’ fees and costs.

        The Federal Circuit has approved the use of the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human
Servs., 515 F. 3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first
determines the reasonable hourly rate, which is then applied to the number of hours reasonable
expended on the litigation. Id. at 1347-58 (citing Blum v. Stenson, 465 U.S. 886, 888 (1984)).
The Office of Special Masters (“OSM”) has prepared ranges of reasonable hourly rates for
attorneys of varying experience and for paralegals, which are posted on the Court’s website.3

       Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec’y of Health & Human Servs., 24 Cl. Ct.
482, 484 (1993). Adequate proof of the claimed fees and costs should be presented when the
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to 34 (2012)
(“Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of the Act.

3
 Court of Federal Claims – Office of Special Masters, OSM Attorneys’ Forum Hourly Rate Fee Schedules, at
https://www.uscfc.uscourts.gov/node/2914.



                                                          2
motion is filed. Id. at 484 n.1. The special master has the discretion to reduce awards sua
sponte, independent of enumerated objections from the respondent. Sabella v. Sec’y of Health &
Human Servs., 86 Fed. Cl. 201, 208-09 (Fed. Cl. 2009); Savin v. Sec’y of Health & Human
Servs., 85 Fed. Cl. 313 (Fed. Cl. 2008), aff’d No. 99-537V, 2008 WL 2066611 (Fed. Cl. Spec.
Mstr. Apr. 22, 2008). Special masters may look to their experience and judgment to reduce the
number of hours billed to a level they find reasonable for the work performed. Saxton v. Sec’y of
Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993). A line-by-line evaluation of the
billing records is not required. Wasson, 24 Cl. Ct., aff’d in relevant part, 988 F.2d 131 (Fed Cir.
1993) (per curiam).

III.    Analysis

    A. Attorneys’ Fees

        Petitioner requests hourly rates for attorneys Renee Gentry, Clifford Shoemaker, and
Sabrina Knickelbein for 2017 – 2020, which are consistent with many previous decisions
awarded by myself and other special masters. Pet. Fee App – Attachment 1 at 19. I find that
these hourly rates are also reasonable for the work documented in the instant motion. Turning
next to review of the submitted billing statement, I find that the overall hours spent on this matter
appear to be reasonable. The entries reasonably and accurately describe the work performed and
the length of time it took to perform each task. Moreover, respondent has not identified any
particular entries as being objectionable. Therefore, they are compensated without adjustment.

    B. Attorneys’ Costs

         Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Here, petitioner requests
final attorneys’ costs totaling $62,813.03. Pet. Fees App. – Attachment 2 at 1. The costs are for
petitioner’s retention of two medical experts; participation in the entitlement hearing in
Washington, D.C.; the continued involvement of petitioner’s original attorney J. Robb Cecil and
his paralegal, who helped to communicate with M.S.M.’s family in Spanish; formulating a life
care plan; and establishing a guardianship for M.S.M. These costs are adequately documented
and reasonable. They will be awarded without adjustment.

IV.     Conclusion

         Accordingly, petitioner’s motion is GRANTED and I award the following reasonable
final attorneys’ fees and costs:

        1) A lump sum in the amount of $160,427.63, representing reimbursement for final
           attorneys’ fees and costs, in the form of a check payable to petitioner and her
           attorney Renee J. Gentry. 4

4
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount
awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).


                                                         3
       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court shall enter judgment in accordance herewith.5

        IT IS SO ORDERED.
                                                                      s/Thomas L. Gowen
                                                                      Thomas L. Gowen
                                                                      Special Master




5
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).



                                                        4